Citation Nr: 1207304	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial compensable evaluation for a deviated nasal septum with residual breathing problems and loss of smell.

2.  Entitlement to an initial evaluation in excess of 10 percent for numbness of the left side of tongue with decreased focal articulation.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from about May 1969 to July 2002. 

This matter initially came to the Board of Veterans Appeals' (Board) on appeal from a July 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a January 2009 and August 2010, the Board remanded the Veteran's claims for increased initial evaluations for a deviated nasal septum with residual breathing problems and loss of smell, and numbness of the left side of tongue with decreased focal articulation.


FINDINGS OF FACT

1.  The Veteran's nasal problems result in complete loss of sense of smell as well as a 70 percent obstruction on one side only.  

2.  The Veteran's numbness of the left side of tongue with decreased focal articulation does not result in severe incomplete paralysis nor does it cause a complete loss of taste.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for deviated nasal septum with residual breathing problems and loss of smell have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.87a, 4.97, Diagnostic Code 6502, 6275 (2011).

2.  The criteria for a rating in excess of 10 percent for numbness of the left side of tongue with decreased focal articulation are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.20, 4.124a, Diagnostic Code 8299-8212 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A March 2004 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  A March 2006 letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.  The claim was most recently readjudicated in a December 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).  

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided was legally sufficient, VA's duty to notify in this case has been satisfied.  

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations in October 2003, November 2005, June 2009, and September 2010.  38 C.F.R. § 3.159(c)(4).  The RO complied with the Board's August 2010 remand.  Available VA treatment records were obtained, and the VA examination in September 2010, with an October 2010 addendum, was thorough and provided findings in sufficient detail.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability levels and uniform ratings are warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).


Deviated Septum

In a July 2004 rating decision, service connection for deviated septum with residual breathing problems and loss of sense of smell was granted.  A noncompensable rating was assigned under Diagnostic Code 6502 effective August 1, 2002.  

Diagnostic Code 6502 provides that a 10 percent rating may be assigned for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  In addition, under Diagnostic Code 6275, it is provided that a 10 percent evaluation is warranted for complete loss of sense of smell. 

With regard to nasal obstruction and loss of the sense of smell, the Veteran has been afforded several VA examinations as well as outpatient treatment.  A May 2002 examination showed that there was no sinusitis/rhinitis present.  An October 2003 examination revealed no objective findings of rhinitis, but the Veteran had a deviated nasal septum.  X-rays revealed normal sinuses.

A March 2005 computerized tomography (CT) revealed no sinusitis; prominent left maxillary retention cyst or polyp; mild right maxillary sinus mucosal thickening; left ostiomeatal complex obstruction; right infundibular narrowing secondary to mucosal thickening; and a small nasal septal spur.  In September 2005, the Veteran reported that he slept on his side to relieve the nasal blockage.  In November 2005, another VA examination was conducted.  No sinusitis or rhinitis was shown, but there was a 70 percent obstruction on the left, essentially as shown on the CT.  A June 2009 VA examination revealed left sided septal deviation. 

In August 2010, the Board remanded this case, for, in pertinent part, the Veteran to again be examined to determine the percentage of obstruction of his nasal passages and to determine if the Veteran had a complete loss of the sense of smell.  

In September 2010, this examination was conducted.  The Veteran described having a loss of the sense of smell which the examiner noted dated back about 20 years.  On examination, the examiner indicated that his obstruction problem might be the result of somewhat thickened skin over the dorsum of the nose which created a problem with valving of the upper lateral cartilages, but which could be surgically corrected.  The examiner also indicated that the current x-rays suggested a rhinosinusitis process.  In an addendum the next month, the examiner indicated that the Veteran had obstruction on the right side of about 70 percent, considered mild to moderate nasal obstruction.  The examiner was unable to state the degree of the loss of smell as that was a subjective symptom.

It appears that the VA examiner erroneously stated that the 70% obstruction was on the right side of the Veteran's nose, as opposed to the left side.  In the October 2010 addendum, the examiner stated that, "Documentation showed septal deviation to the right of approximately 70%."  However, in his prior September 2010 VA examination report, he stated that in 2005 the Veteran "underwent x-rays that showed mild deviation to the left."  This statement is consistent with the prior November 2005 VA examination report, which included x-rays of the sinuses showing mild deviation of the nasal septum toward the left and a finding of 70% obstruction on the left.  Thus, the VA examiner's statement in October 2010 that there was 70% obstruction on the right is not found to be credible as it is inconsistent with his own prior notation in September 2010 and the 2005 examination report and x-ray findings.  Rather, it appears that the examiner intended to indicate that there was 70% obstruction on the left.

Since the Veteran's nasal deviation does not cause 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, a compensable rating is not warranted under DC 6502.  The Veteran asserts that the CT findings show blockage of both sides.  However, the CT examination did not indicate that there was total blockage on one side or 50 percent on both sides.  The Veteran was examined for this very assessment which yielded a finding of a 70 percent blockage on one side.  

However, the Board finds that a 10 percent rating is warranted for the loss of the sense of smell.  The Veteran has consistently reported this problem.  Although the VA examiner was requested to report whether the loss of smell was total, the examiner indicated that a quantification could not be made.  In finding the Veteran competent to report that he cannot smell and in affording him the benefit of the doubt, the Board finds that there is a total loss of the sense of smell and a 10 percent rating is warranted under Diagnostic Code 6275.  This is the highest rating available under DC 6275.  Thus, a rating in excess of 10 percent is not warranted.


Tongue Disability

In a July 2004 rating decision, service connection for numbness of the left side of the tongue with decreased focal articulation was granted and a 10 percent rating was assigned under Diagnostic Code 8299-8212, effective August 1, 2002.  The rating decision noted that the disability began during service with a March 1997 dental procedure.  

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (stating that when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted. 

In the present case, the RO determined, and the Board agrees, that the most closely analogous diagnostic code pertaining to the Veteran's disability is 38 C.F.R. § 4.124a, Diagnostic code 8212, which pertains to paralysis and is dependent upon loss of motor function of the tongue.  Under this code, a rating of 10 percent is assigned for incomplete moderate paralysis; a rating of 30 percent is assigned for severe incomplete paralysis; and a rating of 50 percent is assigned for complete paralysis.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.

The Veteran was afforded a VA examination in October 2003.  At that time, he reported that he had constant numbness and paralysis of the left side of his tongue.  He described having motor loss and pain with tongue movement.  He related that he drooled and had a loss of the sense of taste on that side of the tongue.  He indicated that he had problems chewing food and constantly biting his tongue.  Physical examination revealed that the Veteran's mandible, maxilla, ramus, and palate were within normal limits.  His temporomandibular joint (TMJ) articulation was within normal limits.  There were no joint sounds and the Veteran did not report TMJ pain or symptoms.  The Veteran had a full complement of teeth which were adequately restored except for wisdom teeth numbered 1 and 32 which were extracted, number 31 which was missing, and number 17 which was removed.  Wisdom tooth number 16 was impacted.  The Veteran had a negative response to positive stimuli in the areas enervated by his lower left inguinal nerve.  The examiner indicated that the Veteran had remaining paresthesia to the left side of the tongue due to the inservice dental procedure.  

In July 2005, the Veteran reported to a VA outpatient examiner that he had problems swallowing food, liquid, and pills, and also felt like he was choking while eating.  In November 2005, the Veteran was afforded another VA examination.  He reported consistent symptoms as he provided on the prior examination.  The examiner stated that there was no sensory function on the left side of the tongue.

In June 2009, a VA examination was conducted.  The examiner noted that the Veteran was able to articulate his words with no slurring of speech.  His cranial nerves were grossly intact.  His tongue was mobile.  There were no defects of the tongue.  The Veteran reported hypoesthesias of the left half of the tongue.  

In August 2010, the Board remanded this case for, in pertinent part, a VA examination of the tongue to describe all current manifestations and the level of incomplete or complete paralysis which is present as well as any loss of motor function.

In September 2010, the requested examination was performed.  The prior examination was discussed.  The examiner again indicated that the Veteran did not have motor nerve dysfunction in his tongue, but there were residual lingual nerve problems, but this should not affect taste and there was no proprioception in the mouth.  In an October 2010 addendum, the examiner indicated that the Veteran did not have paralysis of the tongue.  He did not have a motor function problems.  There was no proprioception problem with the tongue.  The examiner stated that any numbness would be based on changes in the lingual nerve.  However, there was no immobility at all.  The examiner did state that there was probable trauma to the lingual nerve during the dental procedure, but there was no resulting motor dysfunction.  

In order to warrant a higher rating, severe incomplete paralysis would need to be present.  In this case, there is not severe incomplete paralysis.  As recently explained by the VA examiner, the Veteran does not have any motor dysfunction/immobility of the tongue nor was there any disturbance of speech.  The Veteran describes numbing which he is competent to state.  However, with no impairment of motor function, the Board finds that a higher rating based on severe impairment is not warranted.  Again, the VA examiner stated that the Veteran did not have paralysis or immobility of the tongue and he did not have motor nerve dysfunction in his tongue.

The Board has also considered the Veteran's contentions of having a loss of taste, although the recent examination yielded negative findings.  The 2010 VA examiner stated that the residual lingual nerve problems should not affect taste. Nevertheless, a 10 percent rating under Diagnostic Code 6276 requires a complete loss of the sense of taste.  The Veteran's complaints were relative only to the affected area of the left side of the tongue.  As such, a 10 percent rating on this basis is not warranted.  


Conclusion

The Board recognizes that the Veteran disagrees with recent assessments and characterizations regarding the etiology of his service-connected nasal and tongue disabilities.  In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 10 percent rating for the Veteran's nasal disability, but the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's tongue disability.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's nasal and tongue disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial 10 percent rating for a deviated nasal septum with residual breathing problems and loss of smell is granted under Diagnostic Code 6275, subject to the law and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for numbness of the left side of tongue with decreased focal articulation is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


